

115 HR 4676 IH: Expanding Sanctions Against Iran’s Revolutionary Guard Corps Act
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4676IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Mr. McCaul introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of the Treasury to prescribe regulations to expand sanctions against
			 persons owned or controlled by Iran’s Revolutionary Guard Corps, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Expanding Sanctions Against Iran’s Revolutionary Guard Corps Act. 2.Findings and sense of Congress (a)FindingsCongress finds the following:
 (1)Iran’s Revolutionary Guard Corps has been designated under— (A)Executive Order 13224 (September 23, 2001; relating to Blocking Property and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or Support Terrorism);
 (B)Executive Order 13382 (June 28, 2005; relating to Blocking Property of Weapons of Mass Destruction Proliferators and Their Supporters);
 (C)Executive Order 13553 (September 28, 2010; relating to Blocking Property of Certain Persons With Respect to Serious Human Rights Abuses by the Government of Iran and Taking Certain Other Actions); and
 (D)Executive Order 13606 (April 22, 2012; relating to Blocking the Property and Suspending Entry Into the United States of Certain Persons With Respect to Grave Human Rights Abuses by the Governments of Iran and Syria via Information Technology).
 (2)Iran’s Revolutionary Guard Corps controls a significant portion of Iran’s economy, and whose income makes it one of Iran’s most powerful economic actors.
 (3)Iran’s Revolutionary Guard Corps benefits from limited economic transparency, as demonstrated by Iran’s continued failure to meet its intergovernmental Financial Action Task Force commitments.
 (4)Iran’s Revolutionary Guard Corps carries out Iran’s destabilizing political goals across the Middle East and by proxy worldwide.
 (b)Sense of CongressIt is the sense of Congress that— (1)persons who are owned or controlled by Iran’s Revolutionary Guard Corps should be subject to a 25-percent beneficial ownership threshold rather than majority ownership threshold with respect to blocking property or interests in property of such persons; and
 (2)such expanded sanctions would generate greater public scrutiny and enhanced due diligence procedures by the private sector and others.
				3.Regulations to expand sanctions against persons owned or controlled by Iran’s Revolutionary Guard
			 Corps
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall prescribe regulations to apply the definition of own or control described in subsection (b) for purposes of blocking property or interests in property pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) of persons who are owned or controlled by Iran’s Revolutionary Guard Corps.
 (b)Definition of own or controlThe term own or control described in this subsection means, with respect to a person— (1)to hold more than 25 percent of the equity interest by vote or value in the person;
 (2)to hold a majority of seats on the board of directors of the person; or (3)to otherwise control the actions, policies, or personnel decisions of the person.
 (c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of subsection (a) or any regulation, license, or order issued to carry out subsection (a) shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
			